Citation Nr: 1816278	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-31 385 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent disabling for generalized anxiety disorder, not otherwise specified (NOS). 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1980 to March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Previously in June 2017, the issues on appeal were before the Board and the Board remanded them for further development.  The Board finds that the prior remand instructions were substantially complied with and no further action is required in this regard. 


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder, NOS resulted in occupational and social impairment with deficiencies in most areas, to include in family relations, as a result of psychiatric symptomatology to include suicidal ideation, depressed mood, and difficulty adapting to stressful circumstances, including work or a work like setting; however, the frequency, duration, and severity of such symptomatology have not produced more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disability rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for generalized anxiety disorder, NOS have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R.     §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9400 (2017).
2.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In adjudicating these claims, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claims.

I.  Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.    § 4.3.
Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected generalized anxiety disorder, NOS is evaluated as 50 percent disabling under the criteria of Diagnostic Code 9400.  See 38 C.F.R.       § 4.130.

Generalized anxiety disorder, NOS is evaluated under VA's General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision, noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra, at 444.

In Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under         § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  Id. at 118.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a). 

In Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the United States Court of Appeals for Veterans Claims (Court) held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas."  However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in January 2017 and, as such, the DSM-5 applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  Furthermore, the Court has found that the Board should not use GAF scores at all when assigning a psychiatric rating in cases where the DSM-5 applies.  Finally, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. 

After a review of the record, the Board finds that the Veteran's generalized anxiety disorder, NOS results in, at most, occupational and social impairment with deficiencies in most areas.

The pertinent evidence of record consists of VA examinations conducted in August 2011 and 2015; VA treatment records; social security records, lay statements from the Veteran and his wife, and private treatment records as well as a November 2016 private opinion.  

The Veteran sought treatment for his anxiety and depression intermittently throughout the appeal.  Prior to the appeal period, treatment notes from August 1999 reflect that the Veteran was to be seen in biweekly therapy sessions to decrease his depression and improve his coping skills.  As of August 1999 the Veteran had to stop working as a truck driver.  A February 2000 treatment note mentions a 1982 suicide attempt and that the Veteran was given a psych evaluation at the time but no treatment.  A June 2000 treatment note reflects that the Veteran reported being suicidal and threatened to kill his wife.  In August 2000, the notes reflect that the Veteran had failed to respond to all antidepressants and electroshock therapy was recommended.  He was determined to be moderately depressed and prescribed Prozac.  In September 2009, the Veteran reported sleep disturbances, flashbacks, isolation, crying for no reason, anger, suicidal thoughts, and paranoia. 

A July 2011 treatment note reflects that the Veteran had anxiety, agitated delirium, restlessness, and disorientation.  A mental status examination from August 2011 reflects that the Veteran was casually dressed and appropriately groomed.  His eye contact was variable and often poor.  He was oriented to person, place and time.  His mood was angry and his affect had some range and reaction.  His speech was within normal limits with no circumstantiality, tangentially or loose associations.  His thought content and progression were linear and goal directed.  He exhibited no signs of any suicidal or homicidal ideations and the examiner found no evidence of hallucinations or delusions.  His short term and long term memory appeared to be intact and his concentration, attention, and language showed no deficits.  

In August 2011, the Veteran underwent a VA mental health examination.  During the examination, the Veteran gave a personal history of marrying his first wife in 1980 and that they were together for 6-7 years.  He reported that she had a drug problem and that they got divorced then back together, until she was incarcerated.  He gained custody of their three children.  He married his second wife and then his third wife who he indicated also had a drug problem.  They divorced in 1995 or 1996.  He married his fourth wife in February 2005.  He reported that he had no friends as he did not trust people.  He indicated that he was unemployed but looking for work.  He reported that he enjoyed playing billiards/pool and golf.  He also noted that he enjoyed oil painting.  

Upon examination, the examiner noted excessive anxiety and worry, restlessness, fatigue, difficulty concentrating, irritability, and sleep disturbance.  The examiner noted that the Veteran had good hygiene, was adequately groomed and dressed appropriately.  He was oriented to person, place, and time and was pleasant and cooperative.  His mood was dysphoric, irritable and anxious.  His affect was congruent, broad in range and appropriate.  His speech, rate and tone and thought content and progression were all unremarkable.  The Veteran denied current suicidal or homicidal ideation, intent, and plan.  He reported no hallucinations or delusions.  His recent, remote, and immediate memory were within normal limits.  His attention and concentration were normal and he understood proverbs, his fund of knowledge was fair, his language good and his insight and judgement were normal.  The examiner found that "when there is significant exaggeration, over-endorsement or feigning of symptoms, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without mere speculation."  Therefore, the examiner found it was impossible to determine what, if any, functional impairment the Veteran had. 
Additional treatment notes in September 2011 reflect additional mental status examinations where the Veteran was casually dressed and appropriately groomed.  His eye contact was variable and often poor.  He was oriented to person, place, and time.  His mood was good and his affect had some range and was reactive.  His speech was within normal limits with no circumstantiality, tangentially or loose associations.  His thought content and progression were linear and goal directed.  He exhibited no suicidal or homicidal ideations and the examiner found no evidence of hallucinations or delusions.  His short term and long term memory were intact.  His attention and concentration exhibited no deficits and the Veteran had estimated average intelligence and no language deficits. 

Social security records reflect that in November 2012, the SSA granted the Veteran benefits for unemployability since June 8, 2011, for among other things generalized anxiety disorder, major depressive disorder and alcohol abuse. 

The Veteran ceased mental health treatment from 2013 to 2015.  However, in October 2014, the Veteran was hospitalized with suicidal thoughts, anxiety and distress.  The Veteran was alert and oriented to person, place and time.  His affect was appropriate.  He denied suicidal and homicidal ideations.  

In August 2015, the Veteran underwent a VA examination, during which the examiner diagnosed recurrent major depressive disorder.  The examiner noted that the Veteran's anxiety was associated with tension, arousal, anticipation of injury, and agitation.  The Veteran reported loss of pleasure, negativism, pessimism, isolation and withdrawal, and lowered motivation and interests.  He denied morbid ideas and suicidal ideation or intent.  The examiner found that the Veteran's condition resulted in occupational and social impairment with reduced reliability and productivity.  

Upon examination, the examiner found that the Veteran exhibited depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and work like setting, and suicidal ideation.  The examiner noted that the Veteran was casually dressed, morbidly obese and confined to a wheelchair.  The Veteran's speech was marked by obscenities and scatological terms.  He was alert oriented to person, place and time, and his mental status was well within normal limits.  He exhibited normal reasoning, problem-solving and abstraction skills.  His mood and affect were flat, invariant and marked by anxiety.  There was no evidence of loose associations, blockages of thought, or any other indicators of a major mental disorder.  He denied any morbid thoughts, suicidal impulses or intent since his hospitalization.  The examiner found that the Veteran had "a history of presenting himself in a very dramatic and enhanced light."  He found that "the Veteran's self-report cannot be utilized as an indicator of the severity of his symptoms and distress."  The examiner opined that the Veteran had an underlying personality disorder that complicated conclusions regarding his residual capacities and his symptom presentation.  The examiner further found that while the Veteran had reduced reliability and capacity for productivity, it could not be reliably stated that he had so little residual capacity to be unemployable at sedentary and isolated work tasks. 

In December 2015, the Veteran's wife submitted a statement in support of his claim.  She reported that they had been married for 10 years and that the Veteran struggled with his anxiety condition every day.  She stated that his anxiety and depressed mood caused him to have no motivation and he wouldn't shower for days or get out of bed.  She stated that the Veteran spends a lot of time isolating from people and suffers uncontrollable crying spells.  He is not close to his children and stays away from them most of the time.  She noted that he also does not attend family functions or have close relationships with any family members.  She reported that the Veteran got angry about every little thing and would become verbally and physically aggressive.  He has no patience and is very irritable.  Furthermore, she stated that he does not trust anyone and is paranoid, and that he suffers panic attacks especially when driving.  Finally, she noted that the Veteran had trouble sleeping. 

Throughout the appeal, the Veteran submitted statements in support of his claim.  Specifically in December 2015, the Veteran stated that he suffered from nightmares, sleep deprivation, isolative behaviors, inability to trust, anxiety and panic attacks, constant worry, agitation, verbal and physical aggression, anger, depressed mood, low motivation, and excessive crying.  He reported that he suffered panic attacks several times a week.  He stated that he had no patience and was easily irritated and angry.  He stated that he was unable to control his anger which has led to several verbal and physical altercations.  He noted that he had low motivation and cried a lot.  He stated that when his depression is at its worst he cannot get out of bed or function and that he has lost interest in everything he once enjoyed.  He avoids family functions and tries to stay isolated.  He reported visual and audio hallucinations, and that stressful situations make them worse.  The Veteran stated that all of his symptoms made it difficult to work.  He reported many altercations with fellow employees and that he could not deal with people. 

Treatment notes in May 2016 reflect that the Veteran had increasing anxiety and depression.  Furthermore, they reflected a restart of the Veteran's suicidal ideation.  Mental status examination revealed that the Veteran was alert, dressed appropriately, and in no acute distress.  He was calm and cooperative.  His speech was normal.  His mood was depressed and anxious and his affect was restricted.  His attention, concentration, memory, thought process, thought content, judgment and insight were good.  

In November 2016, the Veteran submitted a private medical opinion.  The examiner opined that the Veteran's generalized anxiety disorder had imposed very severe limitations on the Veteran both socially and occupationally.  Furthermore, the examiner found that the Veteran's social and occupational functioning limitations at least as likely as not rendered him unable to secure and follow a substantially gainful occupation.  The examiner found that the Veteran's symptoms were not adequately addressed during his time in the military or by VA and that his health deteriorated to the point of needing radical treatment.  (See August 2000 treatment note recommending possible electroshock therapy).  The private examiner noted that the August 2011 VA examiner interpreted the Veteran's described symptoms as malingering rather than interpreting them as a cry for help.  The examiner noted that regardless of interpretation the best evidence was behavior, and he stated "with the benefit of hindsight and some now-accumulated history, we can now look back at this man's functioning including lack of employment or employability, and see that he has not been able to work since 2010.  No unimpaired person would put themselves through this kind of privation and hardship for this length of time just to have a shot at receiving not-overly-generous VA disability benefits.  The desperate cry for help interpretation is borne out by his history and suffering over the past six years and more."  

The November 2016 examiner also noted the August 2015 VA examination and stated that the examiner like the examiner in 2011 chose to adopt a "negative view of this veteran and his difficulties."  The examiner found that the Veteran had an abrasive personality which added to his "unemployability quotient."  The private examiner again found that the Veteran's documented history supported the contention that he was extremely ill and that his condition prevented him from working. 

After a clinical interview with the Veteran, the examiner found that the Veteran was severely depressed, anxious, emotionally unstable, traumatized, and grossly impaired in terms of overall psychological functioning.  The examiner opined that the Veteran's generalized anxiety disorder imposed very severe limitations of social and occupational function with deficiencies in most areas such as work, family relations, judgment, thinking and mood since at least June 2011.  He had near-continuous severe depression and severe anxiety with frequent panic attacks as well as suicidal ideation, plans, and means at hand to effect suicide.  The examiner also found that the Veteran could not adapt to stressful circumstances such as any type of work or school setting.  The examiner found that nothing in the record suggests that there has been any significant remission of the Veteran's psychological impairments since at least 2010, when he last worked, but rather the examiner found that the Veteran had declined.  The examiner opined that the Veteran's service-connected generalized anxiety disorder rendered him unable to secure and follow substantially gainful employment since 2010. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Based on the evidence of record, the Board finds that the Veteran's generalized anxiety disorder, NOS resulted in occupational and social impairment with deficiencies in most areas. 

With respect to the symptomatology considered in the assignment of a 70 percent rating, the probative evidence of record reveals that the Veteran endorsed suicidal ideation or feelings of hopelessness regularly during the period on appeal.  Additionally, the Veteran has had extremely limited social relationships as indicated by his reportedly tumultuous relationship with his wife and virtually non-existent relationships with his children and family.  Notably, both the Veteran and his wife reported that they had a strained relationship and that the Veteran isolated himself from everyone else.  Furthermore, the Veteran as well as the November 2016 examiner noted that he suffered from near-continuous panic or depression and his wife noted that the Veteran would become so depressed that he could not get out of bed or shower.  In addition, the August 2015 VA examiner and the November 2016 private examiner noted that the Veteran had not only difficulty in adapting to stressful circumstances (including work or a work like setting), but that he would be virtually unable to do so.  

Further, while acknowledging that VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected psychiatric disability, as previously noted the Court recently indicated that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead, 2017 U.S. App. Vet. Claims LEXIS 722 (U.S. App. Vet. Cl. May 19, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  Here, the Veteran not only reported feelings of hopelessness and suicidal ideation, he also exhibited limited social relationships, near continuous panic or depression, and serious depression resulting in an inability to function independently, appropriately and effectively, as well as neglect of personal hygiene.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for generalized anxiety disorder, NOS has been met for the period on appeal.

However, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board notes that the Veteran has reported occasional delusions or hallucinations and that there was a report of homicidal ideation.  Furthermore, the Board notes that the Veteran and his wife noted that when the Veteran's depression is at its worst, he fails to shower regularly.  However, such symptoms are episodic and do not appear to arise to the level necessary for a 100 percent rating.  Therefore, the Board finds that the Veteran's generalized anxiety disorder, NOS does not result in total occupational and social impairment. 

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including nightmares, suspiciousness, and chronic sleep impairment.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a duration, severity, or frequency to result in total occupational and social impairment.  Ultimately, the Board finds that the Veteran's generalized anxiety disorder, NOS does not warrant a rating in excess of 70 percent.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board notes that the Veteran is credible in his reports of his symptomatology, as he has been consistent in his reports to treatment providers.  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for generalized anxiety disorder, NOS.

The Board has considered whether staged ratings under Hart, supra, is appropriate for the Veteran's generalized anxiety disorder, NOS; however, the Board finds that his symptomatology has been stable for such disability through the appeal period.  Therefore, assigning staged ratings for the disability is not warranted.

II.  TDIU

The Veteran asserts that he is unable to secure or maintain substantially gainful employment due to his service-connected generalized anxiety disorder, NOS. 

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R.           §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); Floore v. Shinseki, 26 Vet. App. 376, 383 (2013). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran has been service-connected for the sole disability of generalized anxiety disorder, NOS, which is now rated as 70 percent disabling.  As such, he meets the schedular threshold criteria for consideration of a TDIU.  38 C.F.R.         § 4.16 (a).  Additionally, upon review of the evidence, the Board finds that the Veteran's service-connected generalized anxiety disorder, NOS has rendered him unable to secure or follow a substantially gainful occupation. 

Turning to his educational and work experience, the evidence of record indicates that the Veteran has a high school education with subsequent management training.  Regarding his work history, his statements and evidence of record reflects that he worked as a hotel manager from 2002 to 2010, prior to that he worked as a truck driver, however the Veteran had to turn in his CDL license as he began falling asleep while driving. 

In August 2011, the Veteran was afforded a VA mental health examination.  The examiner found that "when there is significant exaggeration, over-endorsement or feigning of symptoms, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without mere speculation."  Therefore, the examiner found it was impossible to determine what, if any, functional impairment the Veteran had.

In August 2015, the Veteran underwent an additional VA examination.  The examiner found that the Veteran had "a history of presenting himself in a very dramatic and enhanced light."  He found that "the Veteran's self-report cannot be utilized as an indicator of the severity of his symptoms and distress."  The examiner opined that the Veteran had an underlying personality disorder that complicated conclusions regarding his residual capacities and his symptom presentation.  The examiner further found that while the Veteran had reduced reliability and capacity for productivity, it could not be reliably stated that he had so little residual capacity to be unemployable at sedentary and isolated work tasks. 

While the August 2015 examiner indicated that the Veteran could perform sedentary work, the November 2016 private examiner stated that the Veteran's generalized anxiety disorder had imposed very severe limitations on the Veteran both socially and occupationally.  Furthermore, he found that nothing in the record suggests that there had been any significant remission of the Veteran's psychological impairments since at least 2010, when he last worked, but rather that the Veteran had declined.  The November 2016 examiner opined that the Veteran's service-connected generalized anxiety disorder rendered him unable to secure and follow substantially gainful employment since 2010.  

Furthermore, the Board notes that both the Veteran and his wife provided lay statements which indicated that the Veteran's generalized anxiety disorder made him paranoid, irrational, irritable and angry.  They noted that the Veteran become verbally and physically aggressive.  They stated that he did not trust people and isolated as much as possible due to his paranoia and anger.  Furthermore, they indicated that stressful situations (i.e. dealing with people and driving) exacerbated the Veteran's symptoms.  The Veteran's wife reported that he suffered from severe road rage. 

Notably, the question of employability is ultimately a legal one, not a medical one.  The evidence, as described and discussed above, clearly shows that the Veteran is not able to maintain the type of employment he is experienced in due solely to his service-connected generalized anxiety disorder.  In this regard, the Board finds the opinion of the November 2016 private examiner to be highly probative as the examiner considered the full evidence of record, including lay statements, and clearly articulated how the Veteran's generalized anxiety disorder, NOS would hinder physical employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected generalized anxiety disorder, NOS prevented him from securing or following substantially gainful employment.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, supra.  Therefore, entitlement to a TDIU is warranted.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Akles v. Derwinski, 1 Vet. App. 118 (1991).


ORDER

Entitlement to a 70 percent rating, but no higher, for generalized anxiety disorder, NOS is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


